Citation Nr: 1102509	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-09 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for atypical Parkinson's 
disease.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from August 1, 1999 to April 
23, 2000, and from January 28, 2002 to August 2, 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Department 
of Veteran Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

A.  Hypertension

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists; 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.; Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

In April 2007, the Veteran submitted a claim of entitlement to 
service connection for hypertension, claimed as high blood 
pressure.  Pursuant to this claim, the Veteran underwent a VA 
examination in December 2008.  As a result of the examination, 
the diagnosis was hypertension.  The examiner opined that the 
Veteran's hypertension was "less likely as not caused by or 
result of time in active military service, and this condition was 
not worsened or aggravated beyond natural progression by active 
military service."  In support of this opinion, the examiner 
cited several observations.  First, there was a service treatment 
record dated September 13, 1999, demonstrating elevated blood 
pressure, but no treatment for hypertension.  Second, the Veteran 
stated that his hypertension was first treated in 2000 in 
Osceola, Wisconsin.  Third, there was a treatment report dated 
November 11, 2000, demonstrating a diagnosis of hypertension and 
that the Veteran was prescribed medication to treat high blood 
pressure.  Finally, the Veteran's service treatment records did 
not demonstrate treatment for hypertension during his active duty 
service.  The examiner then opined that, "based on [a] review of 
medical records in [the Veteran's claims] file[,] it is likely 
that hypertension was diagnosed and treatment begun between April 
23, 2000 and November 11, 2000."

Although the examiner opined that the Veteran's hypertension was 
first diagnosed between April 23 and November 11, 2000, the 
examiner did not provide an opinion as to whether the Veteran 
incurred hypertension prior to April 23, 2000, specifically 
during the Veteran's period of active service from August 1, 1999 
to April 23, 2000.  See 38 C.F.R. § 3.303.  This is especially 
significant given that a periodic examination, dated in February 
1999, demonstrated no complaints of or treatment for high blood 
pressure or hypertension, and given the September 13, 1999 
finding of high blood pressure.  Further, the examiner did not 
provide an opinion as to whether any of the Veteran's service-
connected disabilities aggravated his hypertension beyond its 
natural course.  For these reasons, the Board finds that the 
April 2007 VA examination is inadequate for purposes of 
determining service connection.  "Once VA undertakes the effort 
to provide an examination, it must provide an adequate one or, at 
a minimum, notify the veteran why one will not or cannot be 
provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Thus, in order to satisfy VA's duty to assist, the Board finds 
that a remand is warranted in order to afford the Veteran an 
additional VA examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).



B.  Atypical Parkinson's Disease

In April 2007, the Veteran also submitted a claim of entitlement 
to atypical Parkinson's disease, to include as secondary to 
permethrin exposure.  Pursuant to this claim, the Veteran was 
afforded a VA examination in February 2008.  As a result of the 
examination, the diagnosis was "sudden onset dystonia 
Parkinsonism."  The examiner opined that the Veteran's sudden 
onset dystonic Parkinsonism was "at least as likely as not due 
to his service time."  During the examination, the Veteran 
asserted that a fellow service member, his assistant, experienced 
symptoms similar to those underlying his diagnosis of sudden 
onset dystonia Parkinsonism.  Despite requests by the RO, the 
Veteran has neither submitted nor identified evidence supporting 
this assertion.  As such, the April 2007 VA examiner's opinion 
was at least partially based on an incomplete or incorrect 
factual background and, thus, has no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993); Hadsell v. Brown, 4, 
Vet App. 208, 209 (1993).

The Veteran submitted private treatment reports that demonstrated 
diagnoses of "possible early Parkinsonism," a "Parkinsonian 
type syndrome," and "Parkinsonism."  Further, the Veteran 
submitted a December 2006 private treatment report with an 
impression that his symptoms did not amount to the "classic" 
presentation of Parkinsonism, but that further examinations may 
result in a diagnosis of atypical Parkinson's disease.  That same 
month, the same doctor reiterated this impression, finding that 
the Veteran did not have primary Parkinsonism.

In December 2008, the Veteran underwent an additional VA 
examination.  As a result of the examination, the diagnosis was 
atypical Parkinson's disease.  The examiner opined that the 
Veteran's atypical Parkinson's disease was not caused by or a 
result of his active military service.  In support of this 
opinion, the examiner noted that the Veteran first reported 
relevant symptoms 3 years after his service discharge and that 
the first diagnosis was more than 4 years after his service 
discharge.  Further, the examiner noted that there was no 
documentation in the Veteran's claims file demonstrating 
inservice exposure to a chemical known to be causally related to 
Parkinson's disease.  Finally, the examiner found no 
documentation in medical literature of a causal connection 
between atypical Parkinson's disease and permethrin exposure.  
The examiner indicated that his search of medical literature was 
limited to "Toxnet," "National Library Medicine," and 
"National Institute of Health."

The United States Army developed Battle Dress Uniforms that were 
impregnated with permethrin, an insecticide, to help protect 
service members from disease risks associated with insect bites.  
The Army requested that the National Research Council review the 
toxicological and exposure data and make recommendations 
regarding long-term exposure to permethrin.  This project was 
assigned to the National Research Council's Committee on 
Toxicology.  The Subcommittee on Permethrin Toxicology from 
Military Uniforms was established within the Committee on 
Toxicology to perform this task.  The Subcommittee reviewed the 
toxicology data as well as exposure and pharamacokinetic data on 
permethrin and assessed the suitability of military personnel 
wearing permethrin-impregnated Battle Dress Uniforms on a long-
term basis.  After this review, the Subcommittee produced a 
report entitled, "Health Effects of Permethrin Impregnated Army 
Battle-Dress Uniforms."  Therein, it was demonstrated that 
permethrin is neurotoxic at high doses and exposure caused a 
variety of neurotoxic effects, including tremors, a splayed gait, 
and depressed reflexes in animals.  Although human data were 
lacking, the report demonstrated that the neurotoxic effects of 
permethrin in humans appeared to mimic those observed in animals.

Additionally, a 2003 study conducted at Virginia Polytechnic 
Institute, in conjunction with the United States Army, 
demonstrated that exposure to some insecticides, including 
permethrin, may cause a cascade of chemical events in the brain 
that could lead to Parkinson's disease.  The studies demonstrated 
that low doses of permethrin exposure produced effects consistent 
with a "pre-Parkinsonian" condition, but not yet "full-blown" 
Parkinson's disease.  Further, low-level exposures to permethrin 
"set in motion a process with an early onset that develops 
slowly and is persistent."

Given that the examiner's opinion was at least partially based on 
the conclusion that there was no medical literature linking 
permethrin exposure and a Parkinson's-type disease, the Board 
finds that the December 2008 VA examination is inadequate for 
purposes of determining service connection.  Consequently, the 
Board finds that a remand is warranted in order for the Veteran 
to undergo a VA examination.  38 U.S.C.A. §§ 5107(a); 38 C.F.R. § 
3.159.

The evidence of record did not demonstrate whether the use of 
permethrin-impregnated Battle Dress Uniforms was ever authorized 
by the United States military or, if so, when such authorization 
occurred and to what extent such uniforms were utilized.  As 
such, in order to comply with VA's duty to assist, the Board 
finds that a remand is warranted for further development.  Id.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the 
appropriate VA examination to ascertain the 
onset of his current hypertension.  
Specifically, the examiner must address 
whether the Veteran's current hypertension 
was incurred during his period of active 
service from August 1, 1999 to April 23, 
2000.  The examiner must consider the 
February 1999 periodic examination and the 
September 13, 1999 finding of high blood 
pressure when rendering the opinion.  
Further, the examiner must opine as to 
whether the Veteran's current hypertension 
is/was aggravated by a service-connected 
disability, to include any prescription 
medication prescribed for treatment thereof.  
The VA claims files must be made available to 
and contemporaneously reviewed by the 
examiner.  All indicated tests and studies 
must be accomplished.  A complete rationale 
for all opinions must be provided.  If the 
examiner cannot render an opinion without 
resorting to mere speculation, the examiner 
must thoroughly explain why an opinion would 
require speculation.  The report prepared 
must be typed.

2.  The RO must contact the appropriate 
agency in order to ascertain whether the use 
of permethrin-impregnated Battle Dress 
Uniforms was ever authorized by the United 
States military.  If so, the RO must attempt 
to ascertain when this authorization occurred 
and to what extent permethrin-impregnated 
Battle Dress Uniforms were utilized.  If, 
after making reasonable efforts to obtain 
this information the RO is unable to secure 
same, the RO must notify the Veteran and (a) 
identify the information the RO is unable to 
obtain; (b) briefly explain the efforts that 
the RO made to obtain that information; (c) 
describe any further action to be taken by 
the RO with respect to the claim; and (d) 
that the Veteran is ultimately responsible 
for providing information.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

3.  The Veteran must be afforded the 
appropriate VA examination to determine the 
severity and etiology of the Veteran's 
current atypical Parkinson's disease.  
Specifically, the examiner must opine as to 
whether the Veteran's atypical Parkinson's 
disease is etiologically related to his 
presumed inservice exposure to permethrin.  
The Board has associated with the Veteran's 
claims file a copy of the report produced by 
the National Research Council's Subcommittee 
on Permethrin Toxicology from Military 
Uniforms that was discussed above.  The 
examiner must review this report and must 
conduct a contemporaneous review of 
additional medical literature regarding an 
etiological relationship between permethrin 
exposure and neurological disorders such as 
Parkinson's disease.  Further, the VA claims 
files must be made available to and 
contemporaneously reviewed by the examiner.  
All indicated tests and studies must be 
accomplished.  For purposes of this 
examination, the examiner should assume that 
the Veteran was issued Battle Dress Uniforms 
that were impregnated with permethrin during 
his periods of active duty service.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot render an 
opinion without resorting to mere 
speculation, the examiner must thoroughly 
explain why an opinion would require 
speculation.  The report prepared must be 
typed.

4.  The RO must notify the Veteran that it is 
his responsibility to report for any 
examination scheduled and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report 
for an examination, documentation must be 
obtained that shows that notice scheduling 
the examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be re-adjudicated.  If the claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


